Citation Nr: 0811548	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-01 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1. Entitlement to special monthly compensation based upon the 
need for regular aid and attendance or on account of being 
housebound.

2.  Entitlement to special monthly compensation on account of 
a spouse who requires the regular aid and attendance of 
another person.


REPRESENTATION

Veteran represented by:	Clark Evans, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the RO in St. Louis, Missouri, which denied the veteran's 
claims for special monthly compensation (SMC) for himself and 
his wife based on the need for aid and attendance of another 
person.  

The Board granted service connection for the veteran's 
seizure disorder in March 2005.  The veteran's representative 
filed April and May 2005 statements regarding an effective 
date of April 1, 1996, for the grant of service connection.  
The RO assigned an effective date of April 1, 1997 in the May 
2005 rating decision implementing the Board's decision.  The 
Board finds that the April and May 2005 statements are not 
Notices of Disagreement as they were sent prior to the rating 
decision which initially assigned the effective date.  See 
38 C.F.R. § 20.201.  Remand for the issuance of a Statement 
of the Case is not warranted.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, these claims must be remanded.

It is necessary to remand this claim to ensure full and 
complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The only letter sent to the veteran in July 2005 
concerned only the claim for SMC for his wife.  While the 
letter did provide the evidentiary standards relevant to SMC 
in general, it did not state that these standards were 
applicable not only to his wife but also to the veteran's own 
claim.  The Board is constrained to remand the issue for 
compliance with the notice provisions contained in this law 
and to ensure the veteran has had full due process of law.

The veteran submitted an April 2005 statement which included 
a report that the veteran's wife receives Social Security 
Administration benefits.  The Court has held that, where VA 
has notice that the veteran is receiving disability benefits 
from the Social Security Administration (SSA), and that 
records from that agency may be relevant, VA has a duty to 
acquire a copy of the decision granting SSA disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  Furthermore, the VCAA emphasizes the need for VA to 
obtain records from other government agencies. See 38 
U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  The RO should 
request copies of the veteran's wife's SSA medical records 
and any determination of benefits made by SSA.

In reviewing the record, the Board observes that the 
veteran's wife has not been afforded a VA examination for 
compensation purposes.  Examination will be requested 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability.  38 C.F.R. § 3.326. As the veteran's wife is in 
receipt of SSA benefits and the Board must remand this claim 
regardless, the Board takes this opportunity to order an 
examination for the veteran's wife to determine the extent to 
which the veteran's wife's disabilities render her housebound 
or require the daily aid and attendance of another person. 
See 38 C.F.R. § 3.351, 3.352 (2007).

The Board received evidence directly from the veteran in July 
2006.  The veteran did not waive initial consideration of the 
evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2007) (any 
pertinent evidence accepted directly at the Board must be 
referred to the agency of original jurisdiction (AOJ) for 
initial review unless this procedural right is waived by the 
appellant).  As this case must be remanded regardless, the 
Board will simply remand for RO consideration of the 
additional evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims, 
particularly his own claim for SMC.  The 
notice should also inform the veteran that 
he should provide VA with copies of any 
evidence relevant to these claims that he 
has in his possession.  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance.

2.  The RO should obtain from the Social 
Security Administration (SSA) records 
pertinent to the veteran's spouse's claim 
for Social Security disability benefits, 
including any decisions made and medical 
records relied upon concerning that claim.  
All efforts to obtain these records should 
be fully documented, and SSA should 
provide a negative response if records are 
not available.

3.  After obtaining the veteran's wife's 
SSA records, the RO should take the 
appropriate steps to arrange for a VA 
examination with an individual with the 
expertise to determine if the veteran's 
wife has a permanent need for regular aid 
and attendance due to her disabilities. 

The examiner is requested to render an 
opinion as to whether the veteran's wife's 
disabilities result in physical or mental 
impairment that render her so helpless as 
to require the regular aid and attendance 
of another person.  The examiner is 
requested to consider each existing 
condition and its impact on the veteran's 
wife's ability to perform acts of daily 
living, including keeping herself clean 
and presentable, feeding, dressing and 
undressing herself, attending to her needs 
of nature, and any adjustments to any 
special orthopedic appliances she may use.

4.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



